Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 05/14/2020, have been considered.

Allowable Subject Matter
Claim 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior are does not teach or suggest “the element layer comprises a first circuit and a second circuit and is provided on a side of a first surface of the first substrate wherein the first conductive layer and the second conductive layer are each provided on a side of a second surface positioned opposite to the first surface of the first substrate, wherein the first circuit is electrically connected to each of the first conductive layer and the second conductive layer through an opening provided in the first substrate, wherein the third conductive layer is provided to be stacked on a side opposite to the first substrate side of the element layer and electrically connected to the second circuit, wherein the first conductive layer and the second conductive layer each function as a terminal, and wherein the third conductive layer functions as an antenna” as set forth in claims 1-10 in combination with the remaining dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takahashi et al. (US PGPub 20140184165) and Miura et al. (US Pat 9391369).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/Primary Examiner, Art Unit 2852